Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please amend claim 8 to depend from claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest aid feed boom waveguide comprising inner and outer waveguides in coaxial alignment, and said dielectric lens surrounding a portion of the inner waveguide, but not surrounding the outer waveguide, as required by amended claim 1; the prior arts of record fail to disclose or suggest wherein said feed boom waveguide comprises inner and outer waveguides in coaxial alignment; and wherein said dielectric lens surrounds a portion of the inner waveguide, as required by amended claim 13; and the prior arts of record fail to disclose or suggest said dual-band waveguide comprises inner and outer waveguides in coaxial alignment; and wherein said dielectric lens surrounds a portion of the inner waveguide located adjacent the distal end, as required by amended claim 15.
Claims 1-4, 6-9, 11-13, 15-17, 19, and 20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VIBOL TAN/Primary Examiner, Art Unit 2844